DETAILED ACTION
This action is in response to the Amendment dated 19 January 2021. Claims 1, 15 and 19 are amended. No claims have been added or cancelled. Claims 1-20 remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over SUBRAMANIAN et al. (US20120101886A1) in view of GOLDMAN et al. (US20110244954A1) and further view of RAPAPORT et al. (US20100205541A1) and further view of RAPAPORT et al. (US20140344718A1) [hereinafter RAPAPORT2].

As to claim 1, SUBRAMANIAN teaches a computer-implemented method (Subramanian: par. 0007, The method comprises analyzing, by a computer apparatus, one or more user attributes of a user of one or more virtual environments), comprising: identifying a group of users sharing a common SUBRAMANIAN: par. 0069, The user subgroup may be composed of some or all users having a particular user attribute or set of user attributes in common. For example, the user subgroup may be all users who have purchased virtual goods); identifying media content that is associated with the common topic of interest (SUBRAMANIAN: par. 0021, Subscription packages according to an embodiment of the invention can be active for any suitable period of time, and may include any suitable combination of virtual assets (e.g., virtual goods and virtual currency)).
SUBRAMANIAN does not teach responsive to identifying the group of users sharing the common topic of interest and the media content associated with the common topic of interest, automatically generating a common user interface to facilitate interactions among the identified group of users; display the common user interface on computing devices of each user in the identified group of users, the common user interface including both the media content and chat content that is shared by the group of users in association with the media content; responsive to an activity level associated with the common user interface falling below a predetermined threshold: identifying new media content associated with the common topic of interest; and causing the new media content to be displayed within the common user interface without changing the group of users with access to view the user interface.   
In similar field of endeavor, GOLDMAN teaches responsive to identifying the group of users sharing the common topic of interest and the media content associated with the common topic of interest, automatically generating a common user interface to facilitate interactions among the identified group of users (GOLDMAN: fig. 25, par. 0104, Functional block 2520 provides one or more virtual screens, windows, or other viewing surfaces within the virtual three-dimensional space. Functional block 2530 instantiates externally-sourced two-dimensional content onto the virtual screens, windows, or other viewing surfaces. The two-dimensional content may comprise a fully-interactive web page 2532, a video stream 2534, a widget 2536, or some other content); display the common user GOLDMAN: figs. 17-18 and 21-24, for example fig. 23, par. 0102, The social media platform 2300 also includes a client user interface 2344 for presenting the virtual social venue to a client and receiving and responding to user navigation and control 2346. User navigation and controls 2346 include commands related to the navigation of a user's avatar, selection of friends to invite to the virtual social venue, and emotional responses to the third party media content), display the common user interface on computing devices of each user in the identified group of users (GOLDMAN: fig. 23, par. 0101-0102, for example par. 0102, The social media platform 2300 also includes a client user interface 2344 for presenting the virtual social venue to a client and receiving and responding to user navigation and control 2346. User navigation and controls 2346 include commands related to the navigation of a user's avatar, selection of friends to invite to the virtual social venue, and emotional responses to the third party media content), the common user interface including both the media content (GOLDMAN: fig. 23, par. 0101, The social media platform 2300 also leverages media content sourced from extrinsic media providers. The social media platform 2300 includes a browser plug-in interface 2360 enabling an interactive browser web page 2350 to be instantiated (with its interactive features maintained) onto a viewing surface within the three-dimensional environment provided by the virtual social venue. The social media platform 2300 also includes a streaming media interface 2362 enabling streaming media content 2352), and chat content that is shared by the group of users in association with the media content (GOLDMAN: fig. 23, par. 0070, users can chat directly with one or more other users, either within the social venue, or to other users that are within their social network, but not a part of the current social venue viewing experience); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SUBRAMANIAN method to include the teachings of GOLDMAN for responsive to identifying the group of users sharing the common topic of interest and the media content associated with the common topic of interest, automatically generating a common user 
SUBRAMANIAN and GOLDMAN do not teach responsive to an activity level associated with the common user interface falling below a predetermined threshold: identifying new media content associated with the common topic of interest; and causing the new media content to be displayed within the common user interface without changing the group of users with access to view the user interface.
In similar field of endeavor, RAPAPORT teaches responsive to an activity level associated with the common user interface falling below a predetermined threshold (RAPAPORT: par. 0204, locate lightly populated nodes or chat rooms (e.g., those whose usage in terms of number of participants, intensity of participation, etc. are below system defined thresholds)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SUBRAMANIAN and GOLDMAN method to include the teachings of RAPAPORT responsive to an activity level associated with the common user interface falling below a predetermined threshold. Such a person would have been motivated to make this combination as in order to avoid waste of system resources (e.g., storage, etc.) on topics that are no longer as popular as they once may have been, the system may include background garbage collecting or compressing service modules that crawl through the data centers … and locate lightly populated nodes or chat rooms … and try to merge the same with other topic-interrelated nodes (RAPAPORT, par. 0204).
SUBRAMANIAN, GOLDMAN and RAPAPORT do not teach identifying new media content associated with the common topic of interest; and causing the new media content to be displayed within the common user interface without changing the group of users with access to view the user interface.
In similar field of endeavor, RAPAPORT2 teaches identifying new media content associated with the common topic of interest (RAPAPORT2, par. 0385, Step 188.2 is relatively similar to earlier described 184.2 except that here the computer relies on implicit voting (e.g., CFi's and/or CVi's) to automatically determine if an in-TCONE comment (or other user contribution) deserves promotion to a local subsidiary community board); and causing the new media content to be displayed within the common user interface without changing the group of users with access to view the user interface (RAPAPORT2, par. 0385, In step 188.4, just as in step 184.4, the computer moves deserving comments into the local subsidiary community board (e.g., 187 of FIG. 1G) even though no persons have explicitly voted on it. In this way the computer-driven subsidiary community board (e.g., 187) is automatically populated with comments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SUBRAMANIAN, GOLDMAN and RAPAPORT method to include the teachings of RAPAPORT2 identifying new media content associated with the common topic of interest; and causing the new media content to be displayed within the common user interface without changing the group of users with access to view the user interface. Such a person would have been motivated to make this combination as People generally do not want to look at empty community boards because there is nothing there to study, vote on or further comment on (RAPAPORT2, par. 0385).


As to claim 2, SUBRAMANIAN, GOLDMAN, RAPAPORT and RAPAPORT2 teach the limitations of claim 1. SUBRAMANIAN further teaches wherein determining the group of users comprises: identifying the common topic of interest from an existing grouping of users (Subramanian: par. 0048, if certain items are determined to appeal to users within a particular age group, based on data collected about purchases made by users or as determined by a designer of the virtual environment, the item may be presented to users of the appropriate age group). RAPAPORT further teaches and determining one or more additional users from a user database based on the identified common topic of interest (RAPAPORT: par. 0024, The MM-IGS automatically generates invitations and sends the invitations to closely clustered together ones of its users to thereby invite them to join each other in an online chat room (or other network supported information exchange forum, e.g., a restricted access blog, a peer-to-peer forum) whose occupants are or are expected to be focused upon the same or similar content, on the same or similar topic and/or to exhibit same or similar general emotional reactions to the topic).

As to claim 3, SUBRAMANIAN, GOLDMAN, RAPAPORT and RAPAPORT2 teach the limitations of claim 1. GOLDMAN further teaches wherein determining the group of users comprises: receiving invitation data from an existing grouping of users; and transmitting the invitation data to associated users of a plurality of users (Goldman: par. 0011, The environment also includes a second interface pane that enables game participants to invite friends from a social network to join the game).

As to claim 4, SUBRAMANIAN, GOLDMAN, RAPAPORT and RAPAPORT2 teach the limitations of claim 1. SUBRAMANIAN further teaches wherein identifying the media content comprises: searching a database of shareable content to determine that the media content is associated with the common topic of interest; causing a display of the shareable content to at least one user of the group of users; and receiving affirmation to display the shareable content within the common user interface Subramanian: par. 0048, if certain items are determined to appeal to users within a particular age group, based on data collected about purchases made by users or as determined by a designer of the virtual environment, the item may be presented to users of the appropriate age group).

As to claim 5, SUBRAMANIAN, GOLDMAN, RAPAPORT and RAPAPORT2 teach the limitations of claim 1. SUBRAMANIAN further teaches wherein identifying the media content comprises searching a database of shareable content to determine that the media content is associated with the common topic of interest, and determine contextual data associated with the group of users (Subramanian: par. 0028, User attributes such as the user's past purchase history, demographic information, frequency of access to the virtual environment, virtual assets for use in a virtual environment possessed by the user, and game data related to the user's participation in an online game may be used).

As to claim 6, SUBRAMANIAN, GOLDMAN, RAPAPORT and RAPAPORT2 teach the limitations of claim 6. SUBRAMANIAN further teaches wherein the contextual data comprises at least one of social media signals, user profile data, or user share history data (Subramanian: par. 0028, User attributes such as the user's past purchase history, demographic information, frequency of access to the virtual environment, virtual assets for use in a virtual environment possessed by the user, and game data related to the user's participation in an online game may be used).

As to claim 7, SUBRAMANIAN, GOLDMAN, RAPAPORT and RAPAPORT2 teach the limitations of claim 1. GOLDMAN further teaches wherein generating the common user interface comprises: generating a media share portion of the common user interface, wherein the media share portion comprises a graphical area for display of the media content (Goldman: par. 0099, The social media platform 2300 leverages the social relational data and communications facilities of extrinsic social networks to populate the virtual social venue and—in effect—to bring it to life. The social media platform 2300 includes one or more data interfaces 2322 to extrinsic social networks that use application programming interfaces associated with those social networks to authenticate users and pass and retrieve information (such as text communications and friend lists) to and from those social networks. Communications between admitted users, such as user texts or chats 2325, is preferably handled by the one or more extrinsic social networks and then represented in the virtual social venue in some form (such as text bubbles or streams of light)); and generating a communications share portion of the common user interface, wherein the communications share portion comprises a graphical area for display of the chat content that is shared by the group of users in association with the media content (GOLDMAN: fig. 23, par. 0070, users can chat directly with one or more other users, either within the social venue, or to other users that are within their social network, but not a part of the current social venue viewing experience).

As to claim 8, SUBRAMANIAN, GOLDMAN, RAPAPORT and RAPAPORT2 teach the limitations of claim 7. GOLDMAN further teaches wherein generating the common user interface further comprises: generating a user data share portion of the common user interface, wherein the user data share portion comprises a graphical area for display of user profile data associated with users of the group of users (GOLDMAN: par. 0099, The social media platform 1800 uses this information to populate a friend toolbar 1965 with thumbnails 1962 of profile pictures of friends retrieved from a host user's one or more social networks. The thumbnails 1962 are arranged by alphabetical order of the corresponding friend's names. When a host user hovers their selection tool (e.g., mouse pointer) over a thumbnail 1962, the virtual social venue 1910 displays the corresponding friend's name).


As to claim 9, SUBRAMANIAN, GOLDMAN, RAPAPORT and RAPAPORT2 teach the limitations of claim 1. SUBRAMANIAN further teaches wherein sharing the common user interface comprises: sharing the common user interface through a network to one or more computing devices associated with the group of users (SUBRAMANIAN: par. 0009, The first customized subscription package is offered to a first subset of users and the second customized subscription package is offered to a second subset of users; par. 0035, The user accesses the virtual environment using client device 102. Client device 102 interfaces with virtual environment server computer 108 via network 106).

As to claim 10, SUBRAMANIAN, GOLDMAN, RAPAPORT and RAPAPORT2 teach the limitations of claim 1. GOLDMAN further teaches wherein sharing the common user interface comprises: sharing the common user interface through a social media network (GOLDMAN: par. 0099, The social media platform provides each participant with a user interface 2700 that displays a three-dimensional virtual social venue 2715, including a seating area 2718 and a video screen 2750, for socially sharing video content queued up by the venue participants).

As to claim 11, SUBRAMANIAN, GOLDMAN, RAPAPORT and RAPAPORT2 teach the limitations of claim 10. GOLDMAN further teaches wherein the social media network is a gaming social media network or a live streaming service for video games (GOLDMAN: Abstract, An online game is provided in which game participants select videos to play to other game participants).




As to claim 12, SUBRAMANIAN, GOLDMAN, RAPAPORT and RAPAPORT2 teach the limitations of claim 1. GOLDMAN further teaches sharing the common user interface through a social media network to users other than the group of users, wherein the users other than the group of users retain limited communication privileges with the group of users via the common user interface (GOLDMAN: par. 0070, users can chat directly with one or more other users, either within the social venue, or to other users that are within their social network, but not a part of the current social venue viewing experience).

As to claim 13, SUBRAMANIAN, GOLDMAN, RAPAPORT and RAPAPORT2 teach the limitations of claim 1. GOLDMAN further teaches sharing the common user interface through a social media network to users other than the group of users, wherein the group of users retains unlimited communication privileges via the common user interface (GOLDMAN: par. 0053, different users in a venue may be given different rolls: owner, administrator, moderator, spectators and guests. Each of these user types have different privileges and controls available to them for instantiating or moving content from external sources).

As to claim 14, SUBRAMANIAN, GOLDMAN, RAPAPORT and RAPAPORT2 teach the limitations of claim 1. GOLDMAN further teaches receiving a request to share first media content from at least one user of the subgroup of users; and generating the common user interface to include a rendering of the first media content (GOLDMAN: par. 0059, a user (or video moderator) can select a video feed. Once the video feed is selected, it begins playing on the display 1002 and is seen by the user that selected the video feed. More importantly, the content on the display 1002 is also viewable by everyone that is participating in the social venue).

As to claim 15, SUBRAMANIAN, GOLDMAN, RAPAPORT and RAPAPORT2 teach a computing device.  Moreover, claim 15 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 16, SUBRAMANIAN, GOLDMAN, RAPAPORT and RAPAPORT2 teach the computing device of claim 15. Moreover, claim 16 discloses substantially the same limitations as claim 2. Therefore, it is rejected with the same rationale as claim 2. 

As to claim 17, SUBRAMANIAN, GOLDMAN, RAPAPORT and RAPAPORT2 teach the computing device of claim 15. Moreover, claim 17 discloses substantially the same limitations as claim 3. Therefore, it is rejected with the same rationale as claim 3. 

As to claim 18, SUBRAMANIAN, GOLDMAN, RAPAPORT and RAPAPORT2 teach the computing device of claim 15. Moreover, claim 18 discloses substantially the same limitations as claim 4. Therefore, it is rejected with the same rationale as claim 4.

As to claim 19, SUBRAMANIAN, GOLDMAN, RAPAPORT and RAPAPORT2 teach a system.  Moreover, claim 19 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 20, SUBRAMANIAN, GOLDMAN, RAPAPORT and RAPAPORT2 teach the system of claim 19. Moreover, claim 20 discloses substantially the same limitations as claim 2. Therefore, it is rejected with the same rationale as claim 2.

Response to Arguments
Applicant's arguments, with regards to claims 1-20, filed 06 December 2019 have been fully considered but they are not persuasive.
Applicant argues that ["For at least the reasons set forth above, Subrananian, Goldman, and Rapport fail to disclose or suggest all elements of claim 1" (Page 13)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number
Filing Date
Title
US20120066212A1
2011-03-03
Monitoring hashtags in micro-blog posts to provide one or more crowd-based features
US20120296991A1
2012-02-23
Adaptive system architecture for identifying popular topics from messages
US20140129331A1
2013-11-06
System and method for predicting momentum of activities of a targeted audience for automatically optimizing placement of promotional items or content in a network environment
US20140236953A1
2013-08-29
Methods using social topical adaptive networking system
US20190109810A1
2018-11-20
Social-topical adaptive networking (stan) system allowing for group based contextual transaction offers and acceptances and hot topic watchdogging
US20090249244A1
2008-03-27
Dynamic information management system and method for content delivery and sharing in content-, metadata- & viewer-based, live social networking among users concurrently engaged in the same and/or similar content


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643.  The examiner can normally be reached on M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174